1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 13cr2852 JAH
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 REDUCE SENTENCE
                                                        [Doc. Nos. 51, 53]
14   HECTOR RUIZ (1),
15                                  Defendant.
16
17         Pending before the Court is Defendant’s motion to reduce his sentence pursuant to
18   28 U.S.C. § 3582 (c)(2). See Doc. Nos. 51, 53. The government opposes the motion.
19                                      BACKGROUND
20         On October 8, 2013, Defendant plead guilty to intentionally possessing, with intent
21   to distribute, methamphetamine in violation of Title 21, United States Code section
22   841(a)(1) and Title 18, United States Code section 2, pursuant to a plea agreement. See
23   Doc. Nos. 24, 28, 29. At a sentencing hearing, this Court sentenced Defendant to 108
24   months imprisonment followed by four years of supervised release. See Doc. No. 38.
25         Defendant appealed his conviction but later voluntarily dismissed the appeal. See
26   Doc. Nos. 39, 49. Thereafter, Defendant filed the pending motion to reduce his sentence.
27   //
28   //

                                                    1
                                                                                   13cr2852 JAH
1                                          DISCUSSION
2          Defendant seeks a two-point reduction to his base offense level pursuant to
3    Amendment 782, which revised the guidelines applicable to drug offenses by reducing the
4    offense levels for drug and chemical quantities. He maintains his original base offense
5    level was 29 with a criminal history category of I, and the two-point deduction would give
6    him a base offense level of 27 with a criminal history category of I, which results in a
7    guideline range of 70 to 87 months. He seeks a sentence at the low end of the guideline
8    range based upon his post-sentence rehabilitation.
9          The government maintains Defendant is not entitled to any further reduction of his
10   sentence because his original sentence is equal to the new guideline range. Specifically,
11   Plaintiff maintains Defendant’s new guideline range, without the benefit of the section
12   5K3.1 departure for Fast Track, is 108 to 135 months, equal to his 108 month sentence.
13   Plaintiff contends the section 5K3.1 departure Defendant received at his original
14   sentencing does not carry over to the new, amended guideline calculation.
15         Under section 3582(c)(2), a court may modify a term of imprisonment if a defendant
16   has been “sentenced to a term of imprisonment based on a sentencing range that has
17   subsequently been lowered by the Sentencing Commission.” A court conducts a two-step
18   analysis when proceeding under section 3582(c)(2): step one requires a court to determine
19   the defendant’s eligibility for modification and extent of reduction by determining what
20   the guideline range would have been if the amendment had been in effect at the time of
21   sentencing, and step two instructs a court to consider any applicable section 3553(a) factors
22   and determine whether the reduction is warranted.       Dillon v. U.S., 560 U.S. 817, 827
23   (2010).
24         At the sentencing hearing, this Court found a base offense level of 36, a 2 level
25   enhancement for importation of methamphetamine, -2 adjustment for safety valve and -3
26   adjustment for acceptance of responsibility and a 4 level downward departure for Fast
27   Track under section 5K3.1, resulting in a guideline range of 87 to 108 months. Defendant
28   is not entitled to the Fast Track downward departure in his amended guideline range. See

                                                   2
                                                                                       13cr2852 JAH
1    United States v. Aragon-Rodriguez, 624 Fed.Appx. 542, 543 (9th Cir. 2015). His amended
2    guideline range, without considering the four-level fast-track departure, based upon a base
3    offense level of 34, +2 for importation of methamphetamine, -2 for safety valve, and -3 for
4    acceptance of responsibility is 108 to 135 months. Because his original sentence is equal
5    to the low end of his amended guideline range, Defendant is not entitled to a reduction of
6    his sentence. USSG § 1B1.10(b)(2)(A).
7          Accordingly, IT IS HEREBY ORDERED:
8          1.     Defendant’s motion to reduce his sentence is DENIED.
9          2.     Defendant’s motion to appoint counsel is DENIED as moot.
10   DATED:      October 17, 2018
11
                                                  _________________________________
12                                                JOHN A. HOUSTON
                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                     13cr2852 JAH
